DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the response to amendment filed 07/14/2022 for application 16964380.
Claims 1-21 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOEGLER et al. (U.S. 6793911) in view of DAVIS (U.S. 9156706).
Regarding claims 1 and 18, KOEGLER et al. teach nanocrystalline inorganic base zeolite and method for making same. KOEGLER et al. teach in lines 28-37 of column 3 the method is directed toward formation of zeolite Y.
The method is further taught in lines 54-67 of column 3 to include impregnating a porous silica-alumina with an aqueous solution of an inorganic micropore-foaming agent. The aqueous solution of an inorganic micropore- foaming agent is taught to include, if necessary, an organic template.
The organic template is taught in lines 1-9 of column 4 to comprise amines and quaternary ammonium salts.
The inorganic micropore-foaming agent is taught to include an alkali metal base or an alkaline earth metal base.
KOEGLER et al. do not explicitly teach the application of quinuclidine.
However, KOEGLER et al. do teach in lines 1-9 of column 4, amines and quaternary ammonium salts as an organic template to be used.
However, DAVIS teaches the formation of zeolites that uses quinuclidinium as structure directing agent.
The quinuclidinium taught in DAVIS has been construed as a quinuclidine.
KOEGLER et al. do not explicitly teach calcination of the product formed.
DAVIS teaches in lines 54-67 of column 3 that calcination may be used to remove quinuclidinium.
It would be obvious to use quinuclidinium as the organic template and calcine the product formed to remove the quinuclidinum.
KOEGLER et al. teach in lines 15-30 of column 5 an example in which a product is formed. The product is taught to be washed with water and then dried.
It has been established that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). 
Regarding claim 2, KOEGLER et al. also teach that the organic template may include ammonium hydroxide or salts and the like.  
It would be obvious to one of ordinary skill in the art to apply ammonium hydroxides or salts and then repeat washing steps and drying and calcination to form a product.
Regarding claims 2 and 7, KOEGLER et al. teach in lines 10-14 of column 4 to include sodium hydroxide.
Regarding claims 3-7 and 12, KOEGLER et al. do not explicitly teach the amounts of each reactant used.
However, DAVIS teaches in lines 27-36 of column 2 that zeolites are formed from silicates (SiO4) and aluminates (AlO4).
 KOEGLER et al. teach in lines 10-14 of column 4 to include sodium hydroxide.
DAVIS teaches the formation of zeolites that uses quinuclidinium as structure directing agent.
The quinuclidinium taught in DAVIS has been construed as a quinuclidine.
KOEGLER et al. teach the formation of nanozeolite Y.
“Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation”. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 8-10, KOEGLER et al. teach in lines 10-26 of column 4 to include a high pH.  A high pH is taught to favor the formation of zeolite Y.
It would be well within one of ordinary skill in the art to use a high pH such as between 11 - 14 for both the all aqueous solutions.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 11 and 15, KOEGLER et al. teach the use of water for wash.  Water has a pH of 7. Water does not have high conductivity and would be expected to have a conductivity of less than 500 uS/cm.
Regarding claims 13-14, KOEGLER et al. teach in lines 1-6 of column 5 that synthesis time is from 5 minutes to 50 hrs.
KOEGLER et al. further teach in lines 49-61 of column 4 that the zeolites are heated to an elevated temperature of from about 50°C to about 150°C and for a period of time from 5 minutes to 50 hrs.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 16, KOEGLER et al. teach in lines 49-61 of column 4 that the zeolites are heated to an elevated temperature of from about 50°C to about 150°C and for a period of time from 5 minutes to 50 hrs.
Alternatively, DAVIS teaches calcination in lines 1-6 of column 4 to be performed at a temperature between from 200°C to 800°C for periods of time ranging from 1 to 48 hrs.
Regarding claims 17 and 19, KOEGLER et al. teach in lines 15-30 of column 5 a size between 35 nm to 100 nm.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
KOEGLER et al. teach in lines 39-41 of column 3 that the process can be applied to crystallization in the presence of an organic template.  KOEGLER et al. also teach in lines 10-25 of column 4 that no organic template may be used to produce zeolite Y.
It would be obvious to one of ordinary skill in the art to use a minimum amount of organic template to form zeolite Y with a reasonable expectation of success.   
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 20-21, KOEGLER et al. teach in lines 42-50 of column 3 that nanocrystalline zeolite Y is useful for various hydrocarbon conversion such as cracking.

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that DAVIS (U.S. 9156706) teaches N-methyl quinuclidinium and not quinuclidine.  
This is not persuasive because N-methyl quinuclidinium has been construed to be a quinuclidine because applicant has stated in the current specification on page 2 that DAVID (U.S. 9156706) discloses the use of quinuclidine as a structure directing agent.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771  



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771